


110 HRES 574 EH: 
U.S. House of Representatives
2007-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 574
		In the House of Representatives, U.
		  S.,
		
			July 26, 2007
		
		RESOLUTION
		
	
	
		That at any time after the adoption of this
			 resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the
			 House resolved into the Committee of the Whole House on the state of the Union
			 for consideration of the bill (H.R. 2419) to provide for the continuation of
			 agricultural programs through fiscal year 2012, and for other purposes. The
			 first reading of the bill shall be dispensed with. All points of order against
			 consideration of the bill are waived except those arising under clause 9 or 10
			 of rule XXI. General debate shall be confined to the bill and the amendments
			 considered as adopted by this resolution and shall not exceed one hour equally
			 divided and controlled by the chairman and ranking minority member of the
			 Committee on Agriculture. After general debate the bill shall be considered for
			 amendment under the five-minute rule.
		2.(a)The amendment in the nature of a substitute
			 recommended by the Committee on Agriculture now printed in the bill, modified
			 by the amendments printed in part A of the report of the Committee on Rules
			 accompanying this resolution, shall be considered as adopted in the House and
			 in the Committee of the Whole. The bill, as amended, shall be considered as the
			 original bill for the purpose of further amendment under the five-minute rule
			 and shall be considered as read. All points of order against provisions in the
			 bill, as amended, are waived.
			(b)Notwithstanding clause 11 of rule
			 XVIII, no further amendment to the bill, as amended, shall be in order except
			 those printed in part B of the report of the Committee on Rules and amendments
			 en bloc described in section 3 of this resolution.
			(c)Each further amendment printed in the
			 report of the Committee on Rules shall be considered only in the order printed
			 in the report, may be offered only by a Member designated in the report, shall
			 be considered as read, shall be debatable for the time specified in the report
			 equally divided and controlled by the proponent and an opponent, shall not be
			 subject to amendment, and shall not be subject to a demand for division of the
			 question in the House or in the Committee of the Whole.
			(d)All points of order against further
			 amendments printed in part B of the report of the Committee on Rules or
			 amendments en bloc described in section 3 of this resolution are waived except
			 those arising under clause 9 or 10 of rule XXI.
			3.It shall be in order at any time for the chairman of the Committee on
			 Agriculture or his designee to offer amendments en bloc consisting of
			 amendments printed in part B of the report of the Committee on Rules not
			 earlier disposed of or germane modifications of any such amendments. Amendments
			 en bloc offered pursuant to this section shall be considered as read (except
			 that modifications shall be reported), shall be debatable for 20 minutes
			 equally divided and controlled by the chairman and ranking minority member of
			 the Committee on Agriculture or their designees, shall not be subject to
			 amendment, and shall not be subject to a demand for division of the question in
			 the House or in the Committee of the Whole. For the purpose of inclusion in
			 such amendments en bloc, an amendment printed in the form of a motion to strike
			 may be modified to the form of a germane perfecting amendment to the text
			 originally proposed to be stricken. The original proponent of an amendment
			 included in such amendments en bloc may insert a statement in the Congressional
			 Record immediately before the disposition of the amendments en bloc.
		4.At the conclusion of consideration of the bill for amendment the Committee
			 shall rise and report the bill, as amended, to the House with such further
			 amendments as may have been adopted. The previous question shall be considered
			 as ordered on the bill and amendments thereto to final passage without
			 intervening motion except one motion to recommit with or without instructions.
		5.During consideration in the House of H.R. 2419 pursuant to this resolution,
			 notwithstanding the operation of the previous question, the Chair may postpone
			 further consideration of the bill to such time as may be designated by the
			 Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
